Citation Nr: 1003085	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-33 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine at L4-5 and L5-S1, evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right knee injury with scar, evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1976 to 
November 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing in September 2009.  A transcript of 
the hearing is of record.

In his substantive appeal, the Veteran claimed that he was 
becoming depressed because of his back condition.  It appears 
that the Veteran is filing an informal claim for service 
connection for depression as secondary to his service-
connected lumbar spine disability.  As such, the Board refers 
the Veteran's claim for service connection for depression to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination for his claims 
in November 2006. At his hearing, the Veteran specifically 
testified that his disabilities had increased in severity 
since the last examination. 

Considering that the Veteran has argued that his lumbar spine 
and right knee disabilities and his depression have worsened, 
and the fact that the Veteran has not been afforded 
comprehensive VA compensation and pension examinations to 
assess the severity of his disabilities since November 2006, 
the Board finds that it is necessary to secure additional 
examinations to ascertain the Veteran's levels of disability.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
(where the record does not adequately reveal the current 
state of the claimant's disability, a VA examination must be 
conducted).

Additionally, the Board notes that the Veteran testified that 
he continues to receive treatment from VA for his 
disabilities.  Included in the file are VA treatment records 
dated through November 2008 from the St. Albans VA Medical 
Center (VAMC).  On remand, the Veteran's VA treatment records 
since November 2008 should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the names and 
address of all medical providers who have 
treated the Veteran for his right knee 
disability and degenerative disc disease 
of the lumbar spine since November 2008.  
After securing the necessary release, the 
AOJ should obtain these records.  

Regardless of the Veteran's response to 
the foregoing, the AOJ should obtain the 
Veteran's VA treatment records from the 
St. Albans VAMC dated since November 2008.

2.  The AOJ should thereafter schedule the 
Veteran for VA examinations by medical 
professionals with appropriate expertise 
to determine the current level of 
disability attributable to the Veteran's 
lumbar spine and right knee disabilities.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiners for review in 
connection with the examinations.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  All 
indicated tests should be conducted and 
those reports should be incorporated into 
the examination and associated with the 
claims file.

Right Knee

For the Veteran's right knee, the 
examiner should specifically undertake 
range of motion studies of the right 
knee and comment on the degree of 
disability due to functional losses 
such as pain, weakness, etc.  All 
functional losses should be equated to 
additional loss of motion (beyond that 
shown clinically).  

The examiner should also provide an 
opinion as to whether the right knee 
has recurrent subluxation or lateral 
instability and, if so, is it best 
characterized as "slight," 
"moderate," or "severe."

The examiner should also describe all 
current manifestations associated with 
the Veteran's right knee scar.  

Degenerative Disc Disease of the Lumbar 
Spine

For the Veteran's lumbar spine, the 
examiner should specifically undertake 
range of motion studies of the lumbar 
spine and comment on the degree of 
disability due to functional losses 
such as pain, weakness, etc.  All 
functional losses should be equated to 
additional loss of motion (beyond that 
shown clinically).  

In addition, the examiner should 
indicate whether the Veteran's lumbar 
spine degenerative disc disease is so 
severe so as to result in 
incapacitating episodes (i.e., episodes 
in which his adverse symptomatology 
required bed rest ordered by a 
physician).  If so, the examiner should 
comment on the duration and frequency 
of such incapacitating episodes.  

Lastly, the examiner should comment on 
any adverse neurological symptomatology 
caused by his lumbar spine disorder, 
and, if present, if that symptomatology 
is best characterized as "slight," 
"moderate," "moderately severe," or 
"severe."

The AOJ should ensure that the examination 
reports comply with this remand and 
answers the questions presented in the 
AOJ's examination request.  If any report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2009).

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


